 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made
effective as of December 31, 2012 (the “Effective Date”) by and between Cyalume
Specialty Products, Inc., a Delaware corporation (the “Company”), and James G.
(Jamie) Schleck (“Employee”).

 

RECITALS

 

A.      The Company and Employee have previously entered into an employment
agreement, effective as of September 1, 2011 (the “Employment Agreement”); and

 

B.      The Company and Employee desire to amend the Employment Agreement on the
terms provided for herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Company and Employee hereby agree as follows:

 

1.      As of the Effective Date, Schedule 1 to the Employment Agreement is
hereby deleted in its entirety and replaced with the amended and restated
Schedule 1 attached hereto.

 

2.      Except as amended hereby, all of the terms of the Employment Agreement
shall remain and continue in full force and effect and are hereby confirmed in
all respects, and all references after the date hereof to the Employment
Agreement shall be deemed to refer to the Employment Agreement as amended
hereby.

 

3.      This Amendment may be executed and delivered in counterparts and by
facsimile or in PDF transmitted by email, each of which will be deemed an
original, but both of which together will constitute one and the same
instrument.

 

4.      No amendment or modification of this Amendment shall be valid or binding
upon the parties hereto unless made in writing and signed by each of the parties
hereto for that express purpose. The validity and effect of this Amendment and
the rights and obligations of the parties hereto shall be construed and
determined accordance with the law of the State of Delaware without regard to
its conflicts of laws or principles.

 

[The Remainder of this Page Intentionally Left Blank; Signatures Follow]

 

 

 

 



 

IN WITNESS WHEREOF, the parties have executed this First Amendment to Employment
Agreement effective as of the date set forth above.

 

 

  Company:             CYALUME SPECIALTY PRODUCTS, Inc.                     By
/s/ Michael Bielonko     Name: Michael Bielonko     Title: Chief Financial
Officer and Secretary  

 

 

 

 

  Employee:           /s/ James G. Schleck     James G. Schleck  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

   

SCHEDULE 1

 

TO EMPLOYMENT AGREEMENT OF

James G. (Jamie) Schleck

(as amended and restated as of December 31, 2012)

 

1.Salary. The Company shall pay Employee an annual base salary (“Base Salary”)
of Two Hundred Fifteen Thousand Dollars ($215,000), at normal payroll intervals
and less applicable deductions and withholdings, which shall be subject to
annual review and potential increase at the sole discretion of the Board of
Directors of the Company.

 

2.Cash Bonus. During the term of the Employment Agreement, Employee shall be
eligible for an annual bonus for each fiscal year of the Company (“Bonus”),
commencing with the fiscal year ending December 31, 2013, subject to the terms
and conditions of this Section. The payment and amount of any Bonus for a given
fiscal year shall be based on performance targets mutually agreed upon by the
Company and Employee in writing for such fiscal year (the “Annual Performance
Targets”); provided that 50% of each Bonus shall be based on the financial
performance of Cyalume Technologies Holdings, Inc. (“Parent”) and its
subsidiaries, on a consolidated basis (and, if applicable, shall be the same
performance target applicable to Parent’s Chief Executive Officer and Chief
Operating Officer) (the “Parent Bonus”), and 50% of each Bonus shall be based on
the financial performance of the Company (the “Company Bonus”). The Annual
Performance Targets for each fiscal year during the term of the Employment
Agreement shall be established within forty-five (45) days after the beginning
of such fiscal year. If the Annual Performance Targets for Parent are met or
exceeded for a given fiscal year, the total amount of the Parent Bonus for such
fiscal year shall equal 25% of the annualized rate of the Base Salary in effect
as of the end of such fiscal year, and if the Annual Performance Targets for the
Company are met or exceeded for a given fiscal year, the total amount of the
Company Bonus for such fiscal year shall equal 25% of the annualized rate of the
Base Salary in effect as of the end of such fiscal year. If the Annual
Performance Targets for Parent and/or the Company are not met for a given fiscal
year, the amount of the Parent Bonus and/or Company Bonus, as applicable, for
such fiscal year shall equal, with respect to the Annual Performance Target for
Parent and/or the Company, as applicable, 25% of the annualized rate of the Base
Salary in effect as of the end of such fiscal year, less 2% of such annualized
rate for each 1% by which Parent’s or the Company’s performance, as applicable,
failed to meet the applicable Annual Performance Targets for such fiscal year.
Provided Employee has not been terminated under Section 8(a) of the Employment
Agreement (for “cause” by the Company) prior to the payment thereof, Employee
shall be eligible for (i) a Bonus for each fiscal year on the last day of which
Employee is employed hereunder and (ii) if Employee’s employment hereunder is
terminated other than on the last day of a fiscal year, a pro-rated Bonus for
the fiscal year during which Employee’s employment hereunder is terminated,
based on the number of full calendar months Employee was employed hereunder
during such fiscal year. Any Bonus earned for any full or partial fiscal year
shall be paid in the following fiscal year within 30 days after Parent’s audited
financial statements are issued, but in no event later than June 30th of such
following fiscal year regardless of whether such audited financial statements
are issued by such date.

 

3.Benefits. Employee shall be provided with health, life, and disability
insurance coverages and other similar benefits substantially equivalent to those
provided to employees of the Company and their families from time to time, all
in accordance with the standard policies of the Company. Employee shall be
permitted to participate in the Company’s 401(k) Retirement Plan.

 

 

